DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments, sec p. 9-14, filed 2/25/2021, have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of Claims 1-2, 5-6, 9-14, 20-23, and 26-29 have been withdrawn.
Applicant argues that “Deitrich is completely silent about the source of such indications of team member's location, i.e., where to obtain the indications shown on the graphic.” (Remarks, p. 11), “Lee at best suggests displaying attribute information on the map, but is silent about how the image area corresponding to the object is obtained and presented.” (Remarks, p. 12), “Almurayh is directed toward an anomaly detection system. Almurayh, although discloses a notification feature from a smart appliance to a home owner, fail to disclose how the notified content is being used in the map.” (Remarks, p. 13), and “Sequeira is silent about marking, in the measurement process, a specific identification point about a current location of the ranging device” (Remarks, p. 13).
In reply, the Examiner agrees.
Allowable Subject Matter
Claims 1-2, 5-6, 9-14, 20-23, and 26-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
 combination do not teach or suggest the combination of all the limitations of independent Claim 1. Independent Claim 21 is similar in scope to Claim 1, and therefore also contain allowable subject matter. Dependent claims depend from these independent Claims, and therefore also contain allowable subject matter.
The closest prior art (Deitrich, Lee, Almurayh and Sequeira) teaches generating an interface for marking external devices. However, the closest art fails to teach every aspects of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI WANG/Primary Examiner, Art Unit 2611